DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species IIA (Figs. 4-6), claims 9-14 & 28-29 in the reply filed on 06/07/21 is acknowledged.  Applicant did not provide any reasons of disagreement with respect to the Restriction/Election Requirement 04/07/2021. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12, 28-29 are are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jollota et al. (US 2007/0253380) in view of Scott et al. (US 2007/0083827).
Regarding claim 9, Jollota discloses a medical infusion pump system 102 (or 100) having a user interface (display in Figs. 3-4B, 12-17) configured to assist a user in operation of a medical infusion pump by automatically customizing display menus (as modified by Scott, see below) according to a user's clinical status, thereby improving operability of the pump for users suffering from a medical condition, the medical infusion pump system comprising: 

a user interface including a processor (processing logic, para [0038, 0042, 0044]) and a display (in Figs. 3-4B, 12-17), the user interface configured to present a plurality of display menus (in Fig. 17), each display menu having at least one menu item (e.g. set bolus, bolus wizard, manual bolus, bolus history...) presented on the display, wherein a selection of a menu item by the user causes the processor to perform an action associated with the selected menu item and wherein the processor is configured to receive clinical status information (e.g. blood glucose level, para [0045], or Figs. 3-4B; bolus reminder, set bolus, bolus wizard, manual bolus, bolus history..., in Figs. 12-17).  Note: the screens in Figs. 3-4B, 12-17 displaying on the handheld device (or the infusion pump system).  In other words, the processor is receiving the clinical status information above and then displaying on the screens/displays, as seen in Figs. 3-4B, 12-17.
Jollota does not disclose that an arrangement of at least one of the plurality of display menus and/or the menu items into a presentation order according to which actions are more appropriate for the user's clinical status.  
Scott discloses a device 16 comprising: a user interface 66 including a processor and a display 66, the user interface configured to present a plurality of display menus 131D-L (Fig. 3), each display menu 131D-131L having at least one menu item presented on the display, wherein a selection of a menu item by the user causes the processor to perform an action associated with the selected menu item and wherein the processor is configured to arrange at least one of the plurality of display menus and/or the menu items into a presentation order (e.g. ranking of the applications operating, para [0016, 0025]’ the icons are presented thereon in an order to indicate the relative frequency of use of each application, para [0058]; the icons are presented in an order which reflects the respective amount of activity for their associated applications, para [0077, 0079]) according to which actions are more appropriate for the user's status, para [0016,0025-0026, 0056-0058, 0077-0088], see Figs. 6A-6D.  With these said in Scott above, as seen in Fig. 6A, a person skilled in the art would recognize that: the email icon 131G indicates the most frequency of use, the second frequency of use is the telephone application 131, the third frequency of use is the calendar 131D, and the fourth frequency of use is the IM 131H. 

Giving such a teaching by Scott, a person having ordinary skill in the art would have easily recognizes that modifying the user interface of the device of Minzer with including a concept of including a user interface configured to present a plurality of display menu and an arrangement of at least one of the plurality of display menus and/or the menu items into a presentation order according to which actions are more appropriate for the user's status (can be a user’s clinical status), as taught by Scott, would provide the benefits of friendly user, creating a short cut of selection of the menus, and providing activity data for the application, to identify more frequently used applications and to highlight icons associated with those application, see abstract, para [0001, 0015].
Notes: as seen in Fig. 17 in Jollota, the display menu includes multiple icons such as: set bolus, bolus wizard, manual bolus, bolus history.  Based on the Fig. 17 in Jollota, Jollota does not disclose that which applications/icons are most frequently used.  With the teaching by Scott, as said above, the application/icons are arranged by most frequently used in presentation order.  For example: if the set bolus icon is the most frequently use, then the set bolus icon will be displayed first, and if bolus history is the second frequently use, then the bolus history will be displayed next to the set bolus icon, and so on... 
Regarding claim 10, the main menu displays in Fig. 17 includes a set bolus, or manual bolus. Therefore, a person skilled in the art would recognize that the user's clinical status information is entered into the medical infusion pump system via the user interface.  
Regarding claims 11-12, Jollota discloses that the displays in Figs. 12-17 are generated by monitor devices, controller devices, network devices, display devices, and/or other infusion system device... For example: the content of these screen shots are displaying by handheld monitor/controllers 400, 410 (Fig. 3), by any of the local devise within local infusion system 102 (Fig. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (Fig. 1), para [0123].  Jollota further discloses that the local monitor device generates and transmits a network communication in response to the received pump data, para [0119], also see para [0126].  In other words, the user's clinical status 
Regarding claim 14, wherein the user's clinical status information includes a glucose level, para [0045], see Fig. 3-4B.  
Regarding claim 28, wherein the user interface is part of the medical infusion pump.  It is noted that the infusion pump 128 displays a current blood glucose level. In other words, the user interface (as shown in Figs. 3-4B, 12-17) is part of the medical infusion pump.  
Regarding claim 29, Jollota discloses that the displays in Figs. 12-17 are generated by monitor devices, controller devices, network devices, display devices, and/or other infusion system device... For example: the content of these screen shots are displaying by handheld monitor/controllers 400, 410 (Fig. 3), by any of the local devise within local infusion system 102 (Fig. 1), and/or by any of the network devices 104 utilized by network-based infusion system 100 (Fig. 1), para [0123].  In other words, wherein the user interface (display screen or display menu, as shown in Figs. 3-4B, 12-17) is part of a device (controller device 134, 138, network device 104, other display devices 132..) remote from the medical infusion pump 128.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783